Citation Nr: 1330375	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye retinal vein occlusion, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for arthritis of the left hand with numbness.

4.  Entitlement to service connection for arthritis of the left arm.

5.  Entitlement to service connection for arthritis of the right hand.

6.  Entitlement to service connection for arthritis of the right knee, including as due to a left knee injury.

7.  Entitlement to service connection for bilateral leg pain and left foot drop, including as due to service-connected degenerative disc disease of the low back.

8.  Entitlement to service connection for a headache disorder.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the low back.

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to January 1979 and evidently served in the United States Air Force Reserve from November 1984 to September 2008, when he was assigned to the retired Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, March 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2008 rating decision, the RO, in pertinent part, granted service connection for degenerative disc disease of the low back, and bilateral hearing loss, that were assigned initial 10 percent and noncompensable disability ratings, respectively, effective from June 12, 2007.  The RO also denied service connection for bilateral tinnitus, a left eye retinal vein occlusion, residuals of a left knee injury, a headache disorder, and PTSD.  The Veteran submitted a timely notice of disagreement (NOD) as to the RO's determinations.  

In an August 2009 rating decision, the RO granted service connection for tinnitus.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim.

In a March 2010 rating decision, the RO denied service connection for arthritis of the left hand, with numbness, arthritis of the left arm, arthritis of the right hand and knee, and bilateral leg pain and left foot numbness.  The Veteran submitted a timely NOD as to the RO's determinations.

In an April 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective from June 12, 2007.

In April 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, including medical evidence recently submitted by the Veteran, the Board finds that additional development is needed prior to appellate consideration of his claims.

First, the Veteran seeks service connection for a left eye retinal vein occlusion, including as due to service-connected PTSD.  He asserts that his left eye disorder is related or due to his service-connected PTSD.  

The Veteran testified that he experienced deep anger and tension due to his PTSD that caused his eye to water and his blood pressure increased.  See Board hearing transcript at page 17.  He noted that a treating private physician indicated that he had a stroke in his left eye that was caused by diabetes or high blood pressure.  Id.  The Veteran also reported that a doctor had not related his eye problem to stress and believed it was related to his PTSD.  Id. at 17-18.  The Veteran said that VA treated him for non-service-connected high blood pressure for which he took prescribed medication. 

Service treatment records are not referable to a left eye disorder.  When examined for discharge from active duty in October 1978, a left eye abnormality was not noted.  Reserve service treatment records do not discuss treatment of a left eye disorder.

Private medical records show that the Veteran experienced a central retinal vein occlusion (CRVO) of the left eye in July 2004.  When initially evaluated on July 19, 2004, he reported that an ophthalmologist indicated that diabetes or heart problems caused his problem.  In January 2005, he was noted to have persistent cystoid macular edema in the left eye secondary to the CRVO.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

Here, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any left eye disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Second, the Veteran seeks service connection for residuals of a left knee injury and arthritis of the right knee, including as due to a left knee injury.

The Veteran asserts that he injured his left knee playing football in high school, prior to entering service, and that his military duty experiences worsened his left knee injury.  See Board hearing transcript at page 20.  He contends that his knee was aggravated by working on aircrafts, flight lines, and during physical training, in his career in aircraft maintenance.  The Veteran explained that his work in aircraft maintenance required his constantly being "up and down" on his knees that banged them into objects and equipment.  Id.  

Further, the Veteran stated that he favored his right knee that was initially injured at the same time as his left knee, while playing football prior to entering service.  Id. at 35 and 38. 

On a Report of Medical History completed in June 1971, when the Veteran was examined for enlistment into the United States Air Force, he gave a history of knee treatment by Dr. Gaba in Artesia, New Mexico.  The examiner noted that the Veteran had football injuries to his knees for which he underwent meniscectomies of the left and right knees in 1966 and 1968, respectively.  It was noted that his knees were currently asymptomatic.  

On examination for enlistment, slight medial laxity in the Veteran's left and right knees was noted.  There was no crepitus, tenderness, or effusion, and the McMurray test was negative, bilaterally.  Right and left knee meniscectomy scars were noted.  The Veteran's knees were not considered disqualifying and he was found qualified for active duty.  

A December 1974 clinical record shows that the Veteran was involved in a motor vehicle accident and injured his right knee.  He did not lose consciousness and neurological examination was essentially normal.  When examined for separation in October 1978, the Veteran reported a history of knee surgery on both knees performed by Dr. Harper at Artesia General Hospital.  On examination at that time, a knee disorder was not noted.

Service records reflect that the Veteran's main occupation in active service was as a weapons mechanic.

Reserve service treatment records show that the Veteran repeatedly provided a history of sustaining a knee injury playing football and underwent surgery in 1967.  On a Report of Medical History completed in November 1984, when he was examined for enlistment into the United States Air Force Reserve, the Veteran gave a history of bilateral knee surgery at Artesia General Hospital in Artesia, New Mexico.  The examiner noted the Veteran's history of bilateral knee surgery to remove cartilage in 1967 or 1968 and that there was "prior clearance [with] first enlistment."  On examination, the Veteran was noted to have a scar, medial on his left knee, and another scar, posterior on his right knee.

On Reports of Medical History completed during periodic Reserve service examinations in September 1988, July 1992, and May 1997, the Veteran checked no to having a trick or locked knee, and noted his history of bilateral knee surgery after a football injury in high school.  On examination in September 1988, a knee disorder was not noted.  In July 1992, surgical scars on the posteromedial side of both knees were reported and, in May 1997, the Veteran was noted to have surgical scars on the posteromedial sides of both knees that had normal range of motion and normal strength.

In August 2002, the Veteran complained of left knee pain and x-ray of his left knee showed mild osteoarthritic changes.  January and March 2003 private medical records include his complaint of left knee pain.  In February 2004, advanced osteoarthritis of the left knee was diagnosed.

Private medical records from J.C., M.D., an orthopedist, dated from August 2006 to August 2007, show that the Veteran was treated for left knee disorders described as genu varus arthrosis, advanced medial compartment collapse, medial meniscal insufficiency with possible further meniscal horn tearing, and relatively mild patellofemoral and lateral compartment arthrosis.  When initially evaluated in August 2006, the Veteran gave a history of retiring from the military after 30 years of working on the flight line repairing aircraft.  He noted his 1967 football injury that required surgery and his left knee scar on the medial aspect.  It was also noted that the Veteran was a runner for many years until stopped last year by knee pain and a recreational bicyclist.

Reserve service treatment records reflect that, in November 2006, the Veteran was noted to have a long history of left knee discomfort, over the past year, and was unable to run.  Degenerative joint disease of the left knee was noted.  He was not medically cleared for fitness assessment and was to be re-evaluated in November 2007.  In January and May 2008, he complained of left knee pain.  As previously mentioned, he was assigned to the retired Reserve in September 2008.

According to private treatment records from A.C., M.D., the Veteran underwent a left knee replacement in June 2009.  In a January 2010 signed statement, Dr. A.C. noted the Veteran's history of posttraumatic arthritis and stated that the Veteran "may" have developed exacerbation of his arthritis knee problem prior to surgery due to his service in Vietnam.

A March 2010 VA orthopedic examination report indicates that results of an x-ray of the Veteran's right knee revealed mild tricompartmental degenerative joint disease.  A VA physician assistant diagnosed the Veteran with osteoarthrosis of the right knee and opined that it was at least as likely as not (50/50 probability) caused by or a result of activity in service.  The examiner noted that the Veteran "may have been favoring the left knee more, which offloaded more activity in the right knee."  This was the Veteran's contention and a matter about which the examiner was "unable to speculate any further."

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096. 

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Here, the Board is of the opinion that the Veteran should be afforded a new VA examination performed by a physician with expertise to determine the etiology of any left or right knee disorder found to be present.  See McLendon and Davidson, supra.

Further, it appears that the Veteran had bilateral knee treatment and surgery prior to entering active military service in 1971.  Efforts should be made to obtain all medical records regarding the Veteran's treatment for bilateral knee problems by Dr. Gaba and knee surgery by Dr. Harper at Artesia General Hospital, in Artesia, New Mexico, in approximately 1966, 1967 or 1968.

The Veteran has attributed his knee disorders to tasks associated with both his active duty and Air Force Reserve service.  Efforts must be made to confirm all periods of his active and inactive duty for training between 1984 and 2008.

Third, the Veteran also seeks service connection for arthritis of the left hand with numbness, arthritis of the left arm, and arthritis of the right hand.

The Veteran asserts that he injured his left hand in service in approximately mid 1973, while working on B-52 aircraft, at Carswell Air Force Base.  See Board hearing transcript at page 24.  He said four left fingers were "mashed" and he was taken to the dispensary, x-rayed, and sutured.  Id.  The Veteran stated that he nearly fell off a trailer when his hand was caught, that wrenched his left arm.  Id. at 24-25.  He was placed on a profile for about six weeks after his injury and his buddy, B.G., witnessed the accident.

Further, the Veteran said that he injured his right hand while loading ammunition onto a plane at Carswell Air Force Base.  Id. at 30.  He went to the dispensary, where x-rays showed no broken bones.  The Veteran said his ring finger felt "dead" and had no feeling.  Id. at 31.  

Service treatment records show that, in May 1973, the Veteran complained of swelling and dislocation of the first finger of his right hand and indicated that he cut it a few days earlier.  He had a blood blister around the nail that was ruptured with a needle.  

In May 1974, the Veteran mashed his two right fingers between two pieces of steel and lacerated his right index finger that required sutures.  X-rays taken at the time were normal.  

A June 1976 voucher shows treatment for a contusion of the right 3rd metacarpophalangeal joint, while the Veteran was on leave, at Artesia General Hospital, 800 South Roselawn, Artesia, New Mexico, 88210.  A July 1976 record shows that the Veteran's right finger contusion was treated by Dr. James E. Gaba, P.A., Suite E - Medical Center, Artesia, New Mexico, 88210.  September 1976 clinical records show that a wart was removed from the Veteran's left forearm. In June 1977, warts were removed from his right hand.  When examined for discharge in October 1978, the Veteran's upper extremities were normal.

Post service, in a January 2010 signed statement, L.C.T., M.D., reported that the Veteran was first seen in September 2008 for pain and numbness in both hands.  Results of an electromyography (EMG) performed at the time showed positive bilateral carpal tunnel syndrome and positive ulnar neuropathy of the left elbow.  

In October 2008, the Veteran's left wrist and elbow had nerve compression release and the Veteran elected to wait on his right wrist.  Dr. L.T. stated that the Veteran's injuries were related to repetitive use or strenuous use of the upper extremities.  The physician noted that the Veteran's time in the United States Air Force required him to use his upper extremities for repetitive and strenuous activities.  Dr. L.T. opined that the type of work the Veteran performed contributed to his hand injuries.

In February 2010, the Veteran underwent VA examination by a physician assistant who noted a report of smashing his right index finger in service.  Results of x-rays revealed minimal degenerative change to the distal interphalangeal (IP) joints of all digits.  The VA examiner reported a normal examination of the right hand and opined that the Veteran's current hand condition was less likely than not related to the reported crush injury in service.  The examiner noted no fracture identified in 1974 and that x-rays were negative.  In the examiner's opinion, the Veteran's current IP joint arthritis was less likely than not related to any injury in service.

In support of his claim regarding his hand injuries in service, the Veteran submitted a May 2013 statement, evidently prepared him, and signed by B.E.C. and B.R.G., his service comrades.  The statement describes a left hand injury to the Veteran while his maintenance crew removed underwing pylons from a B-52 bomber.  His left hand was caught between two pieces of flat metal.  He was taken to the base dispensary for treatment that included x-rays, several stitches to three fingers, and a tetanus shot.  A second incident involving his hand or hands occurred while loading ammunition.  The statement also notes that working on a SUU-20 Bomb Dispenser involved repetitious motions and tasks of the upper extremities to upload the practice bomb into the dispenser.

The Veteran's factual recitation as to his left hand and arm injury in service and continued left hand and arm symptomatology is accepted as credible.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Board is of an opinion that the Veteran should be afforded a new VA examination by a physician to determine the etiology of any right or left hand, or left arm disorder, found to be present.  See McLendon and Davidson.

Fourth, the Veteran seeks service connection for bilateral leg pain and left foot drop, including as due to service-connected degenerative disc disease of the low back, and an initial rating in excess of 10 percent for degenerative disc disease of the low back.

The Veteran believes his claimed bilateral leg pain and left foot drop are related to his sciatic nerve.  See Board hearing transcript at pages 39-40.  He testified that his leg problem started after the onset of his back disability.  Id. at 40.  The Veteran sought treatment from a private neurosurgeon.  Id. at 42.  He wore a brace for left leg foot drop caused by sciatica and used a cane.  Id. at 43.  The Veteran neurosurgeon's said his pain was related to his back and was not surgically correctable.  Id. at 44.  

Service treatment records are not referable to a disorder manifested by bilateral leg pain or left foot drop.

Post service, an August 2008 VA spine examination revealed degenerative disc disease of the lumbar spine with back pain and left leg radiation.  Sensation to pinprick and vibratory stimulation of the legs was normal.  Range of motion of the lumbar spine was flexion to 80 degrees with pain, extension to 25 degrees, right and left lateral movement to 25 degrees, and right and left rotation to 30 degrees.  The Veteran's gait was normal.

In February 2010, the Veteran underwent VA examination for peripheral nerves, performed by a physician assistant who reported a normal bilateral lower extremity examination.  The VA examiner found no bilateral lower extremity abnormality with normal motor, sensory, and reflex examinations.

However, November 2010 private treatment records from H.G.C., M.D., show that when, seen on November 16th, the Veteran complained of back pain and left foot drop.  Lumbar range of motion was 50 percent of normal.  Drop foot on the left was noted.  Sensation of the lower extremities to pinprick and light touch revealed numbness in the L5 distribution.  Results of an EMG revealed radiculopathy, bilaterally, active at L5 and S1 on the left, with no peripheral neuropathy.  Dr. H.G.C. was unable to identify "whether this is a peroneal nerve situation or whether it is a lumbar spine issue."  A myelogram and computed tomography (CT) scan were advised.  

According to a November 22, 2010 record from Dr. H.G.C., the Veteran had clinical diagnoses of sciatica, low back, and lumbar spondylosis with low back and left leg pain.  

In a February 2011 private record, J.D.C., M.D., noted that the Veteran was referred for a lumbar myelogram and post myelogram lumbar CT scan that were performed in November 2010.  The Veteran was concerned about left leg pain.  The myelographic images and post myelogram CT showed findings that would raise concern of a left L5 lumbar radiculopathy and most probably explained his left leg pain.

In a February 2011 record, Dr. H.G.C., noted that the Veteran had mild drop foot in straight leg raising and tenderness in his back.  Lumbar range of motion was 60 percent of normal.

The Veteran also submitted a January 2013 Peripheral Nerves Conditions (Not Including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefits Questionnaire, completed by R.B., M.D., a neurosurgeon.  The Veteran's diagnosis was left foot drop, partial.  Mild paresthesias and/or dysesthesias and numbness of the left lower extremity were noted.  Mild incomplete paralysis of the left sciatic nerve of mild severity was reported.

Here, it has been over five years since the Veteran was last examined by VA (in August 2008) regarding his service-connected degenerative disc disease of the low back.  The Veteran's testimony and evidence he submitted suggest his low back disorder may have worsened.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

While, in February 2010, the VA examiner found no neurologic abnormality, later-dated private treatment records suggest otherwise.  Thus, the Board believes that the Veteran should be afforded new VA orthopedic and neurologic examinations to determine the etiology of any bilateral lower extremity disorder found present and the current severity and all manifestations of his service-connected degenerative disc disease of the low back.   

Fifth, the Veteran seeks an initial compensable rating for bilateral hearing loss.  He last underwent VA audiology examination in August 2008.  The Veteran testified that, since that time, VA issued hearing aids for both ears.  See Board hearing transcript at page 13.  He believed that his receipt of the hearing aids reflected a worsening in the severity of his hearing disability.  

Here, too, the Veteran's testimony suggests that his disability may have worsened.  As such, additional action is required.  See Caffrey v. Brown, 6 Vet. App. at 381; Allday v. Brown, 7 Vet. App. at 526.

Thus, the Board believes the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected bilateral hearing loss.

Finally, as noted, the August 2008 rating decision denied service connection for a headache disorder.  In a signed statement, dated November 24, 2008 and received by VA on December 1, 2008, entitled "Notice of Disagreement", the Veteran, in pertinent part, disagreed with the RO's denial of his claim for service connection for a headache disorder.  The Board accepts the Veteran's statement as a timely NOD as to the matter of entitlement to service connection for a headache disorder. 

Additionally, in the April 2012 rating decision, the RO granted service connection and an initial 30 percent disability rating for PTSD.  In a June 2012 statement, the Veteran's service representative indicated that the Veteran was dissatisfied with the assigned rating and wished to continue his appeal.  The Board accepts the representative's statement as a timely NOD as to the matter of an increased initial rating higher than 30 percent for PTSD.  However, the record does not reflect that the RO issued a statement of the case on these issues.  Hence, the Board must remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 




Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case regarding the matters of entitlement to service connection for a headache disorder and an initial rating in excess of 30 percent for PTSD.  If, and only if, the appellant timely perfects an appeal, should these claims should be returned to the Board.

2.  Contact the National Personnel Records Center, the Department of the Air Force, the Air Reserve Personnel Center (ARPC), HQ APRC/DPSFR, 6760 E. Irvington Place, Denver, CO 80280, the Commander of the USAF Reserve Unit, 301st Fighter Wing (MSG), 1660 Lyons, Fort Worth, TX 76127-6200, and/or any other appropriate state and federal agency and request the specific dates (NOT retirement points) for any period of active duty for training for the Veteran between November 1984 and April 2008.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information for the Veteran: 

The specific dates (NOT retirement points) for any period served on active duty for training in the United States Air Force Reserve from November 1984 to April 2008.

3.  Obtain all medical records regarding the Veteran's treatment by Dr. James E. Gaba and Dr. Harper in approximately 1966, 1967, or 1968.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

4.  After the development above is accomplished, schedule the Veteran for a VA ophthalmologic examination performed by a physician (not an optometrist) to determine the etiology of any left eye disorder found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

For any left eye disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected PTSD disability.  If not, is it at least as likely as not aggravated by service-connected PTSD disability?  If aggravated, what permanent, measurable increase in current left eye pathology is attributable to the service-connected PTSD disability?

The examination report should include the complete rationale for all opinions expressed. 

5.  Schedule the Veteran for an appropriate VA orthopedic examination performed by a physician with appropriate expertise to determine the current nature and etiology of any chronic left or right knee disorder found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

For any left or right knee disorder found, the examiner should be asked to provide a diagnosis for all of the Veteran's knee disorders and provide an opinion indicating whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any identified knee disorder(s) was incurred in or aggravated by active service.  Did any left or right knee disease increase in severity or was it subject to a superimposed disease or injury during a period of active military service or active duty for training that resulted in additional disability?

As for the Veteran's left and right knee medial laxity, which was diagnosed at enlistment, the examiner should state whether it is as likely as not that left or right knee laxity permanently worsened during a period of active duty or active duty for training beyond any natural progress?  If so, specify the degree of aggravation over and above the pre-existing level of left or right knee laxity.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

As to any diagnosed right knee disorder, the examiner should indicate whether it is likely as not (50 percent probability or greater) the result of left knee disability.  If not, is it at least as likely as not aggravated by left knee disability?  If aggravated, what permanent, measurable increase in current right knee pathology is attributable to the left knee disability?  

In rendering an opinion, the examiner is particularly requested to address the opinion provided by Dr. A.C. in January 2010 (to the effect that the Veteran "may" have developed exacerbation of his arthritis knee problem prior to surgery due to his service in Vietnam).  A rationale should be provided for all opinions rendered.  

6.  Schedule the Veteran for appropriate VA examination performed by a physician with expertise to determine the etiology of right or left hand, or left arm, disorder found.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail. The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study. Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner is requested to address the following:

The physician-examiner should be advised that the Board has found credible the Veteran's account of injuring his left hand in approximately 1973 in service during aircraft maintenance work and his subsequent continued left hand and arm symptomatology.

Does the Veteran have a diagnosed right or left hand, or left arm, disorder?  If so, is it at least as likely as not (at least a 50 percent probability) that any current right or left hand, or left arm, disorder is related to the Veteran's military service or to any incident therein, including the notations in the service medical records (including in May 1973, May 1974, and June and September 1976), and his work as a weapons mechanic?

In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. L.T. in January 2010 (to the effect that the Veteran's work as a weapons mechanic in the United States Air Force contributed to his hand injuries).  A rationale should be provided for all opinions rendered. 

7.  Schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing and Maryland CNC testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.  A rationale should be provided for all opinions rendered.

8.  Schedule the Veteran for a VA orthopedic examination performed by an appropriate physician specialist with expertise to determine the etiology of any bilateral leg pain and left foot drop present and assess the current severity and all manifestations of his service-connected degenerative disc disease disability.  The claims file, should be made available to the examiner for review prior to examination.  All indicated tests and studies should be conducted, including range of motion and stability testing, and all clinical findings reported in detail.  Based on a thorough review of the claims file, and examination findings, the physician-examiner should provide an opinion that addresses the following: 

Does the Veteran have a diagnosed disorder or disorders manifested by bilateral leg pain and left foot drop?  If so, is it at least as likely as not (at least a 50 percent probability) that any current bilateral leg, or left foot disorder, is related to the Veteran's military service or to any incident therein or the result of degenerative disc disease of the low back disability.  If not, is it at least as likely as not aggravated by low back disability?  If aggravated, what permanent, measurable increase in current bilateral leg or left foot pathology is attributable to the low back disability?  

In reporting the results of range of motion testing of the lumbar spine, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The examiner should specifically state if unfavorable ankylosis of the entire spine or entire thoracolumbar spine is present. The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to radiating pain into an extremity, and bowel or bladder impairment.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss of the lumbar spine. 

With regard to any neurological disability resulting from the service-connected degenerative disc disease disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any. 

The examiner should also provide an opinion concerning the impact of the low back disability on the Veteran's ability to work, if any. 

The rationale for all opinions expressed must also be provided. 

9.  Upon completion of all the above, readjudicate the Veteran's claims, in light of the additional evidence. If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


